Citation Nr: 0608501	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  02-19 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1977 to May 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied the veteran service connection for right ear 
hearing loss.

The veteran testified before the undersigned Veterans Law 
Judge via video conference technology in November 2003.  A 
transcript of the hearing is of record.  In May 2003, 
September 2003, and February 2004, the Board remanded the 
veteran's case to the RO for further development.  The case 
was returned to the Board in February 2006.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.  

2.  The veteran is not shown to have current right ear 
hearing loss disability for VA compensation purposes.  


CONCLUSION OF LAW

The criteria for service connection for right ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in September 1999, prior to the enactment of the 
VCAA.  An RO letter dated in October 2001, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  
The RO's February 2004, May 2004 and October 2004 letters 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, the October 
2002 Statement of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issue of service connection.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable, as this denial 
renders any rating issue or effective date issue moot.  
Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  More over, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  Accordingly, the Board will address the merits 
of this claim.


Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2005).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

As noted, 38 C.F.R. § 3.385 sets out specific criteria that 
must be met for impaired hearing to be considered a 
disability.  After review of the evidence of record, the 
Board finds that service connection for the veteran's right 
ear hearing loss is not warranted because he does not have a 
disability of right ear hearing loss for VA purposes.  As 
such, the Board notes that the veteran submitted several 
audiograms from his employer dated from January 1980 to 
February 1999; however, none of the auditory thresholds were 
40 decibels or greater at any of the frequencies required, 
nor were any of the auditory thresholds for at least three of 
the required frequencies 26 decibels or greater.  38 C.F.R. 
§ 3.385 (2005).  In this regard, the May 1993 audiogram 
performed in conjunction with his employment, showed the most 
severe hearing loss.  The results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
15
10

Speech discrimination testing was not conducted.  As noted, 
the audiogram results do not meet the requirements for a 
right ear hearing loss disability according to 38 C.F.R. 
§ 3.385 (2005).

A November 2003 private medical record from G.T., M.D., 
F.A.C.S. shows audiogram results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
--
10

Speech discrimination testing produced a score of 100 percent 
in the right ear.

Further, an April 2004 VA examination audiogram results were 
as follows for the right ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
0
25

Speech discrimination testing produced a score of 96 percent 
for the right ear.  The diagnosis was hearing within normal 
limits in the right ear.

An August 2005 VA examination report shows that an audiogram 
was conducted in July 2005 and revealed the following results 
for the right ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
0
15

Speech discrimination testing produced a score of 98 percent 
for the right ear.  The diagnosis was hearing within normal 
limits in the right ear.

As shown by the additional November 2003, April 2004, and 
August 2005 audiogram results, the veteran's right ear 
hearing loss does not meet the criteria for a hearing loss 
disability according to 38 C.F.R. § 3.385 (2005).

In a December 2004 letter, the private physician, G.T., M.D., 
F.A.C.S., stated that the veteran's loss of hearing was 
likely as not related to his exposure to heavy artillery 
weapons.  Regarding this opinion, the Board does note that 
the veteran's military occupational specialty (MOS) was a 
canon crewman, and he asserts that he was exposed to acoustic 
trauma in service from canons and other artillery.  Although 
the veteran may have been exposed to acoustic trauma in 
service and there is medical evidence showing a nexus between 
the veteran's current hearing loss and his service, the 
veteran's right ear hearing loss does not meet the criteria 
of a current hearing loss disability for VA purposes.  
Therefore, all the elements of entitlement to service 
connection for right ear hearing loss have not been met.  
38 C.F.R. § 3.303 (2005).  As such, the Board must find that 
the preponderance of the evidence is against the veteran's 
claim for service connection for right ear hearing loss.


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


